The judgment of the court was pronounced by
Rost, J.
The appellant is the widow of the deceased,and claims to be placed on the tableau, as a privileged creditor, for the sum of $400, as a dowry received from her grandfather Pierre Theriot, which was paid to, and received by, her said husband Thomas Hargis; and for the further sum of $578 received by her said husband for the opponent, from the succession of her mother.
The only evidence offered by the opponent in support of these claims, was two documents. One of these is a declaration made under oath by Pierre Tliériot before a notary and two witnesses, in which he states that, about seven years before, he had given in dowry to the appellant a sum of $400, which he delivered to her husband. The other document is an bet of release, executed by the appellant, assisted by her husband, in favor of her father, in which she states that, in an act of partition, executed, before the parish judge, of the succession of her deceased mother, her share was ascertained to be $578, and she acknowledges that her father has theretofore paid that amount to her husband, and releases her father from all further liability.
The court below did not err in dismissing this opposition. The settlement of the dowry must be shown by the marriage contract, and the payment of it to the husband by legal evidence. The grandfather of the opponent was not a competent witness to prove either of these facts. Civil Code, art. 2260.
The acknowledgment in the receipt given by the husband and wife for the proceeds of paraphernal property, would perhaps be, primd facie, sufficient *143against the lieirs of the husband; but the succession is shown to be insolvent, and, in opposition to creditors, the evidence adduced by the wife in support of her claims must be conclusive. Judgment affirmed.